DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 16, the limitation “the value of the N being divisible by the M comprises: in a case where a value of the M is 4, the value of the N is 1, 2, or 4” is vague and indefinite. The mathematical definition of the term “divisible” is “capable of being divided by another number without a remainder”. However, when the value of the N is 1 or 2, the value of 1 or 2 is not divisible by the value of M being equal to 4.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because claim 20 is directed to a computer readable storage medium which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wernersson et al. (US 2019/0312617).
Regarding claims 1 and 10, Wernersson discloses or suggests a power controlling method and a terminal comprising:
a transceiver (see at least paragraph 194);
a memory (see at least paragraph 193);
a processor (see at least paragraph 193); and
a computer program stored on the memory and operable on the processor, where the processor, when running the computer program (see at least paragraphs 192-195), is configured to:
control the transceiver to receive first configuration information sent by a network device (see at least paragraphs 86 and 197-206, receiving signaling identifying a multi-antenna transmission configuration identifying non-codebook based transmission scheme is to be used);

if a value of the N is not divisible by the M, determine P/M to be a transmitting power corresponding to each SRS resource based on a total transmitting power P of an SRS; or determine P/N to be a first reference power corresponding to each SRS resource based on the total transmitting power P of the SRS, and determine an actual transmitting power corresponding to each SRS resource based on the first reference power and a second reference power (see at least paragraphs 86 and 197-206, when N=1 and M=4, N is not divisible by M, the transmitting power is determined to be P/4);
regarding claims 5 and 14, the value of the N being not divisible by the M comprises in a case where a value of the M is 4, the value of the N is 3 (see at least paragraphs 105-122, the number of antenna ports with a non-zero PUSCH transmission is 3 and the number of configured ports is 4)
regarding claims 6 and 15, if the value of the N is divisible by the M, determining, by the terminal, P/N to be the transmitting power corresponding to the each SRS resource based on the total transmitting power of the SRS (see at least paragraphs 105-122);
regarding claim 7, the value of the N is divisible by the M in a case where a value of the M is 4, the value of the N is 4 (see at least paragraphs 105-122);
regarding claims 8 and 17, the receiving, by a terminal, first configuration information sent by a network comprises receiving, by the terminal, the first configuration information sent by the network device via a system broadcasting or a radio resource control (RRC) signaling (see at least paragraphs 86 and 197-206);
regarding claims 9 and 18, the N is a positive integer less than or equal to the M (see at least paragraphs 86 and 105-122);
regarding claim 19, the network device is a base station (see at least paragraph 128); and
regarding claim 20, a computer readable storage medium, configured to store a computer program which enables a computer to implement the method according to claim 1 (see at least paragraph 193).

Allowable Subject Matter
Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahman et al. (US 2019/0327693) discloses a technique for uplink power control for non-codebook based uplink transmission based on antenna configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/02/2021